DETAILED ACTION
	This office action is in response to the application and claims filed on February 15, 2022.  Claims 1-20 are pending, with claims 1 and 20 in independent claim form.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The prior art documents submitted by Applicant in the Information Disclosure Statements filed on October 11, 2022 and June 8, 2022, have been considered and made of record (note attached copy of forms PTO-1449).

Drawings
The original drawings (one (1) page) was received on February 15, 2022.  These drawings are acknowledged.

Claim Objections
Claims 1, 13, 15, and 17-20 are objected to because of the following informalities: regarding independent claims 1 and 20, the term “nonlinear waveguide” and “non-linear waveguide” are both used to describe the same term.  Consistency of terms are required in a claim.  Regarding dependent claim 13, the typo “the mixing comprised” should read “the mixing comprises.”  Regarding claim 15, this claim lack a closing period (“ . “) which must be added.  Regarding claims 17-18, the term “MIR” should be written out fully once before abbreviation (as “mid-infrared”).  Also, the term “mid-infrared” in claim 1 could instead be amended to add the abbreviation “MIR” so that any future claim would recognize this abbreviated term.  Regarding claim 19, the term “the laser” should be corrected, see also the 35 U.S.C. 112(b) rejection below for lack of proper antecedent basis for “laser” (Which laser?  Likely “mid-infrared broadband”…).  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 14 and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claim 14, this claim is found vague and indefinite because there is a missing gap between 2 um and 2.2 um.  If the femtosecond laser outputs light in a range of 1 um to 2.2 um, then claiming a broadened or shifted light above 2 um is not clear under the context of 35 U.S.C. 112(b).  Only broadened or shifted lights above 2.2 um should be claimed, or the initial femtosecond range should be claimed only up to 2 um.  Conversely, Applicant should consider re-drafting this claim with range(s) clarity.  

Regarding claim 19, there are numerous issues under 35 U.S.C. 112(b) so that this claim is found vague and indefinite.  First, Claim 19 recites the limitation "the laser” in the preamble.  There is insufficient antecedent basis for this limitation in the claim, because there are two lasers defined in claim 1 (a “femtosecond” laser and “A mid-infrared broadband” laser).  Second, Claim 19 recites the limitation “for the portion of the light spectrum above 2 um” in the claim body.  There is insufficient antecedent basis for this limitation in the claim, because the “portion” of the “light” is not clear based on a reading of claim 1, and further there are two modified (changed) light features in claim 1, both from the “nonlinear waveguide” and from the “nonlinear medium”.  Finally, the phrase “has a small (near-zero) anomalous dispersion in claim body is a relative term which renders the claim indefinite. The terms “small” and “near-zero” are not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  Further, there is no clarity in such claiming for the line of demarcation between “zero” and “near-zero”, for example what is outside of the claimed amount(s).  For these combined reasons, dependent claim 19 is rejected as being vague and indefinite under 35 U.S.C. 112(b).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 3, 4, 8, 10-16, and 18-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Diddams et al. US 2020/0064708 A1 (which has matured into U.S. Patent No. 11,226,535 B2).
Diddams et al. US 2020/0064708 A1 teaches (ABS; Figs. 1, 2; corresponding text, see paragraphs [0002], [0006], [0008], [0023], [0027] – [0030]; Claims) a mid-infrared broadband laser (para [0002]) comprising: a femtosecond laser configured to generate a near-infrared light (paras [0006], [0029] cited fs and near-IR ranges, also at 102 in Figs. 1-2); a nonlinear waveguide HD-HNLF (para [0023], also at 110 in Figs. 1-2) to generate broadened and/or shifted spectrum of the light from the femtosecond laser; and a nonlinear medium (OP-GaP block, PPLN crystal, or GaSe; also at 120 in Figs. 1-2) configured to generate a broadband light by mixing spectral components of the output from the non-linear waveguide (para [0029]), which clearly, fully meets Applicant’s claimed structural limitations of independent claim 1.  Regarding independent method claim 20, all method steps are inherent from the same device of Diddams ‘708 as outlined in claim 1.
	Regarding dependent claim 3, Diddams Figs. 1-2 shows at least a dispersion compensation element 114 in between the nonlinear waveguide 110 and nonlinear medium 120 (para [0027]), which meets all structure.
	Regarding claim 4, the Diddams ND-HNLF is an “optical fiber” at its basic level.
	Regarding claim 8, the nonlinear waveguide of Diddams is capable of near-IR transmission and configured for normal dispersion (paras [0006] – [0007]).
	Regarding claim 10, the nonlinear medium of Diddams can be from the list of crystals which at least one can be “bulk” in design (para [0034] as examples).
	Regarding claims 11-12, the nonlinear medium of Diddams can be PPLN, which is capable of QPM in this crystal (para [0051]), which also meets patterned/poled QPMs (para [0034]).
	Regarding claim 13, at least DFG and optical parametric generation are disclosed in Diddams (Figs. 1-2, para [0004]).
	Regarding claims 14-15, the input pulse is given with a wavelength around 0.8 um to 2.0 um, and because it is broadened, this resultant wavelength will be above 2 um (2.2 um +), and also the final output is in the mid-infrared range (above 2.5 um and 3 um), note Diddams para [0025] and mid-infrared disclosure throughout.  Accordingly, all structure of Diddams in claim 1 is capable of transmitting these wavelength ranges as outlined for the final output ([0006], broadband [0012] and [0046]).  
	Regarding claim 16, because laser 102 is passed through EDFA (erbium-doped amplification), the overall input can be considered part of a Er-doped “system” (paras [0029], [0035]).  
	Regarding claim 18, at least a chirped mirror is disclosed by Diddams for element 114 in Figs. 1-2 (para [0041]).
	Regarding claim 19, the input pulse is given with a wavelength around 0.8 um to 2.0 um, and because it is broadened, this resultant wavelength will be above 2 um (2.2 um +), and also the final output is in the mid-infrared range (above 2.5 um and 3 um), note Diddams para [0025] and mid-infrared disclosure throughout.  Accordingly, all structure of Diddams in claim 1 is capable of “small” or “near-zero” anomalous dispersion at wavelengths longer than 2 um and is functionally able to allow self-compression and higher order soliton propagation for lights above 2 um.  There is no structure found in this claim to distinguish from Diddams.   

Claims 1, 4-7, 9, 11-13, and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fermann et al. US 2015/0023628 A1 (which has matured into U.S. Patent No. 9,184,549 B2).
Fermann et al. US 2015/0023628 A1 teaches (ABS; Figs. 1, 2, 8, 9; corresponding text, see paragraphs [0009], [0034], [0035], [0023], [0041], [0045], [0061], [0106]; Claims) a mid-infrared broadband laser (para [0009]) comprising: a femtosecond laser configured to generate a near-infrared light (para [0035], Fig. 1, “near IR spectral region” and “femtosecond fiber laser” with “high intensity ultrashort” pulses); a nonlinear waveguide (para [0034], dispersion shifted fiber in Fig. 1) to generate broadened and/or shifted spectrum of the light from the femtosecond laser; and a nonlinear medium (NLOC, nonlinear optical crystal, para [0034] for difference frequency generation of the two spectral regions) configured to generate a broadband light by mixing spectral components of the output from the non-linear waveguide (output generated at frequency that is the difference of the optical frequencies of the two pulses, para [0034]), which clearly, fully meets Applicant’s claimed structural limitations of independent claim 1.  Regarding independent method claim 20, all method steps are inherent from the same device of Fermann ‘628 as outlined in claim 1.
	Regarding dependent claims 4 and 6, Fermann’s dispersion shifted fiber is an “optical fiber” and also can be made out of “glass” (para [0018], “soft-glass”).
	Regarding claim 5, because the fiber can be doped with germanium, such a material meets the broad definition of a “semiconductor” for the nonlinear element (para [0046]).
	Regarding claim 7, the fiber of Fermann can have slightly anomalous dispersion and is capable of near-IR transmission (paras [0035], [0050]), which meets all structure.  
	Regarding claim 9, the fiber of Fermann can have slightly anomalous dispersion and is capable of mid-IR transmission (paras [0035], [0050]), which meets all structure.  Mid-IR signals would be transmitted in Fermann if coupled or pumped thereto.
	Regarding claims 11-12, the nonlinear medium of Fermann can be PPLN or GaAs, which is capable of QPM in this crystal (para [0059]), which also meets patterned/poled QPMs (para [0059]).
	Regarding claim 13, at least DFG is disclosed in Fermann (Figs. 1-2, claim 3).

Claims 1, 2, and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kowligy et al. NPL “Mid-infrared frequency combs at 10 GHz.”
Kowligy et al. NPL teaches (ABS; Entire Document; Figs. 1a-1b, 2, 4) a mid-infrared broadband laser (ABS) comprising: a femtosecond laser configured to generate a near-infrared light (Fig. 1a and pg 2 for the input fs source); a nonlinear waveguide (nanophotonic silicon nitride nonlinear optical waveguide(s)) to generate broadened and/or shifted spectrum of the light from the femtosecond laser; and a nonlinear medium (PPLN QPM nonlinear element, for difference frequency generation (DFG)) configured to generate a broadband light by mixing spectral components of the output from the non-linear waveguide (DFG, ABS), which clearly, fully meets Applicant’s claimed structural limitations of independent claim 1.  Regarding independent method claim 20, all method steps are inherent from the same device of Kowligy NPL as outlined in claim 1.
Regarding dependent claim 2, dispersion compensation is shown in Kowligy NPL Fig. 1a as a defined structural element (“Dispersion Componsation”), which is located between the EO Comb and SiN nonlinear optical waveguide.

Claims 1 and 20 are rejected under 35 U.S.C. 102(a) (1)-(2) as being anticipated by Piccoli et al. U.S. Patent No. 11,289,870 B2 (first published August 13, 2020).  
Piccoli et al. U.S. Patent No. 11,289,870 B2 teaches (ABS; Figs. 10A, 10B, 11A; corresponding text, in particular column 9, line 25 through column 12, line 40; Claims) a mid-infrared broadband laser (ABS, mid-infrared is ultimately output by Piccoli in Figs. 10A-10B, column 9, lines 41-42) comprising: a femtosecond laser configured to generate a near-infrared light (input source can be measured in femtoseconds (fs), as well as being in near-infrared regions above 700 -800 nm); a nonlinear waveguide (HCF as in Figs. 10A, 10B, 11 which is capable of generating broadened and/or shifted spectrum of the light from the femtosecond laser); and a nonlinear medium (NC, for difference frequency generation (DFG), ABS; Piccoli Claims) configured to generate a broadband light by mixing spectral components of the output from the non-linear waveguide (DFG, some parametric functions are disclosed throughout Piccoli such as OPA), which clearly, fully meets Applicant’s claimed structural limitations of independent claim 1.  Regarding independent method claim 20, all method steps are inherent from the same device of Piccoli ‘870 as outlined in claim 1.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Kowligy et al. NPL “Mid-infrared frequency combs at 10 GHz” as applied to claims 1 and 2 above, and further in view of Diddams et al. US 2020/0064708 A1.
Regarding independent claim 1, Kowligy et al. NPL teaches (ABS; Entire Document; Figs. 1a-1b, 2, 4) a mid-infrared broadband laser (ABS) comprising: a femtosecond laser configured to generate a near-infrared light (Fig. 1a and pg 2 for the input fs source); a nonlinear waveguide (nanophotonic silicon nitride nonlinear optical waveguide(s)) to generate broadened and/or shifted spectrum of the light from the femtosecond laser; and a nonlinear medium (PPLN QPM nonlinear element, for difference frequency generation (DFG)) configured to generate a broadband light by mixing spectral components of the output from the non-linear waveguide (DFG, ABS), which clearly, fully meets Applicant’s claimed structural limitations of independent claim 1.  Regarding dependent claim 2, dispersion compensation is shown in Kowligy NPL Fig. 1a as a defined structural element (“Dispersion Componsation”), which is located between the EO Comb and SiN nonlinear optical waveguide.
Regarding further dependent claim 17, there is no express and exact teaching in Kowligy NPL that the dispersion compensation element is in bulk MIR glass or at least one chirped mirror.
Diddams et al. US 2020/0064708 A1 teaches (ABS; Figs. 1, 2; corresponding text, see paragraphs [0002], [0006], [0008], [0023], [0027] – [0030]; Claims) a mid-infrared broadband laser (para [0002]) comprising: a femtosecond laser configured to generate a near-infrared light (paras [0006], [0029] cited fs and near-IR ranges, also at 102 in Figs. 1-2); a nonlinear waveguide HD-HNLF (para [0023], also at 110 in Figs. 1-2) to generate broadened and/or shifted spectrum of the light from the femtosecond laser; and a nonlinear medium (OP-GaP block, PPLN crystal, or GaSe; also at 120 in Figs. 1-2) configured to generate a broadband light by mixing spectral components of the output from the non-linear waveguide (para [0029]).  Further, Diddams teaches that dispersion compensation is conducted in the system by using an element such as a chirped mirror (for element 114 in Figs. 1-2 (para [0041])).  Using chirped mirrors to compensate for dispersion is ubiquitous in the laser art, and used for the purpose of inputting a durable and long lasting optical element in a laser system.  
Since Kowligy NPL and Diddams are both from the same field of endeavor, the purpose disclosed by Diddams would have been recognized in the pertinent art of Kowligy NPL.
A person having ordinary skill in the art at the time of the effective filing of the current application would have recognized the teaching of Diddams, to use a chirped mirror for the element to conduct the desired dispersion compensation in Kowligy NPL, without undue burden or unexpected results when using such element to achieve the same purpose as Kowligy achieves.  See KSR v. Teleflex, 127 S.Ct. 1727 (2007).  For these reasons, dependent claim 17 is found obvious over Kowligy NPL and further in view of Diddams.

Inventorship
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: PTO-892 form references B-E:

-Reference B to Salem ‘133 is pertinent to an adjustable mid-infrared continuum generator using similar chronological laser components (same Assignee at least one Common Inventor from a 2015 filing of Applicant).
-Reference C to Shaw ‘215 is pertinent to a broadband mid-infrared light source using a series of nonlinear optical fibers and EDFA’s.
-Reference D to Lin ‘691 is pertinent to a device that uses chirped fiber Bragg gratings to compress amplified laser pulse(s), but also conditions and stretches the pulse(s) at an earlier stage.
-Reference E to Fermann ‘683 is pertinent to an ultrafast fiber laser source using dispersively broadened pulses and Raman-shifting / amplification.

Applicant’s cooperation is requested to amend substantial structure (and method steps (for claim 20)) into independent claim 1 because of the plethora of prior art reference that clearly anticipates such originally filed language.  All dependent claims 2-19 have been addressed in at least one prior art reference above.  After an amendment to independent claims 1 and 20, the Examiner reserves the right to use any or all prior art reference with any dependent claim, even if such a dependent claim was not expressly rejected herein by such (single) reference.   

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Daniel Petkovsek whose telephone number is (571) 272-4174. The examiner can normally be reached M-F 7:30 - 6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Uyen-Chau Le can be reached on (571) 272-2397. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DANIEL PETKOVSEK/Primary Examiner, Art Unit 2874                                                                                                                                                                                                        December 13, 2022